 512DECISIONSOF NATIONAL LABORRELATIONS BOARDto accede to the Union'sdemands for recognition and bargaining;that an objectof such picketing has been,and is, to force and require Hested to recognize andbargain with the Union;and that by reason of such picketing within a period of 12months following the election of March 18, 1960, the Union has violated Section8(b) (7) (B)of the Act.iiIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union,set forth in section III, above,occurring in connectionwith'the operations of Hested,described in section I, above,have a close, intimate,and substantial relation to trade,traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact,and upon the entire record inthis proceeding,Imake the following conclusions of law:1.Hested Stores Company is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act.2.RetailClerksInternational Association,Local 57, AFL-CIO,is,and has beenat all material times, a labor organization within the meaning of Section 2(5)of the Act.3.Retail Clerks International Association,Local57,AFL-CIO, isnot, and hasnot been at any material times, certified as the representative of a unit of HestedStores Company's employees appropriate for the purposes of collective bargaining,within the meaning of Section9 of the Act.4.The electionheld among employees of Hested Stores Company in Great Falls,Montana, as found above, was a valid election under Section 9(c) ofthe Act,withinthe meaning of Section 8(b) (7) (B) of the Act.5.By picketing with the object of forcing and requiring Hested Stores Companyto recognize and bargain with Retail Clerks International Association,Local 57,AFL-CIO,as the representative of the said employees,within 12 months followingthe said election, as found above,the said Union has engaged in, and is engagingin, unfair labor practices,within the meaning of Section 8(b)(7)(B)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and(7) of the Act.[Recommendations omitted from publication.]u I am mindful that the conclusion reached here as to the aim of the picketing sinceMay 3 differs from the holding of the United States District Court for the District ofMontana inGraham v.RetailClerks International Association(Heated StoresCo.), 188F Supp. 847(D.C.Mont).The cited decision arose from an action brought by theGeneral Counsel under Section 10(1)of the Act to enjoin the picketing pending finaladjudication by the Board in this proceeding.Finding that the preelection picketing hadthe aim of forcing Heated to recognize the Union,and the employees to accept it, thecourt,for'reasons not necessary to describe here, came to the conclusion,which it termed"not entirely free from doubt," that there was insufficient evidence that the object ofthe second picketing was the same as the first.That conclusion is not, upon close in-spection, irreconcilable with that reached here, for it does not appear from the court'sopinion that it had before it the testimony by Meyer to the effect that the basis uponwhich the picketing could be discontinued"would be up to Hested's," and that the Com-pany"could probably negotiate"and thereby achieve the removal^of the picket.MetropolitanLife Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO,'Petitioner.Case No. 8-RC-4599.September 7, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Arthur R. Mattson, hearing138 NLRB No. 64. METROPOLITAN LIFE INSURANCE COMPANY513officer.The hearing officer's rulings made at the hearing are freefrom' prejudicial error and are hereby affirmed.Upon the entire record' in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) andSection2(6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of debit insurance agents at the Em-ployer's nine district offices located in the Cleveland, Ohio, metropoli-tan area.The Employer is in agreement with Petitioner regardingthe unit inclusions and exclusions, but contends that Petitioner's unitis too limited in scope.The Employer's position is that the only ap-propriate units in this instance would encompass either: (1) all itsoffices in the United States; (2) all offices, in its central territory; or(3) all its offices in the State of Ohio.The Employer is engaged in the sale and issuance of various typesof insurance policies and does business throughout the United Statesand Canada. It maintains its principal office in New York, New York,and, for administrative purposes, it has divided its offices throughoutthe United States into 14 territorial divisions.Each such division isheaded by a superintendent of agencies who reports directly to a com-pany vice president.The offices involved in the instant petition areall located in the Employer's central territory, which encompasses68 offices in the States of Ohio, Indiana, and West Virginia.The record discloses that the Employer's operations are highly cen-tralized.Detailed instructions and procedures are prepared at thehome office which uniformly govern the operations of the district of-fices and the duties and functions of the agents.No action may betaken which does not comport with these directives, unless specifichome office approval is obtained.All agents are appointed, initiallytrained, and terminated at the home office.All labor relations are cen-trally conducted and all agents receive uniform wages and fringe ben-efits.There is no recent bargaining history affecting the employeessought by the Petitioner,' and no other labor organization seeks abroader unit than the one requested by the Petitioner.While there would appear to be factors supporting the appropriate-ness of the units proposed by the Employer, the question remains1Because, in our opinion,the record and briefs adequately set forth the issues and posi-tions of the parties, the Employer's request for oral argument is hereby denied.2 The Employer had a bargaining contract covering a statewide unit in Ohio whichexpired in 1949. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether those factors are so compelling as to require a finding thatonlysuch units are appropriate.Bearing in mind that the Boardhas recently decided to treat insurance agents the same as any othergroup of employees, and to apply its normal unit principles to casesbefore it involving employees in the insurance industry,' we nowconsider the factors relied upon by Petitioner to support its unitcontention.The Petitioner's unit would include all six of the Employer's dis-trict offices located in the city of Cleveland and three suburban officessituated 8 or 9 miles from the center of the city.Apart from these,the closest district office is located in Akron, Ohio, and is approxi-mately 30 miles from the center of Cleveland and 21 miles from theclosest petitioned-for district office.Each district office has a managerin charge, who is the immediate supervisory authority for the em-ployees in the office.Agents are required to perform all of their workthrough and subject to the general supervision and direction of themanager of the district office to which they are assigned 4Most ofa debit agent's time is spent away from the office.However, he isexpected to report to the office 2 days a week.On one of these days,the manager conducts a meeting to explain to the agents the latestcompany directives.The manager may call an agent to the office atany time in order to review the agent's performance record and tooffer suggestions to him as to how he might improve.While themanager does not have the authority to terminate an agent's appoint-ment, he may suggest to the agent that he resign, or he may makea recommendation to the superintendent of agencies to that effect.The manager may order an audit of the agent's accounts whenever hethinks it necessary and, in the event there is a deficiency of $75 ormore in the agent's accounts, the manager is required to suspend himuntil further notice.Recruiting for the district office is normallyhandled by the manager, who accepts applications, interviews appli-cants, and orders a retail credit and medical report.The application,along with the manager's recommendation, is forwarded to the super-intendent of agencies who makes the final determination.At leasttwo-thirds of the time the manager's recommendation is followed.Each district office is visited by the superintendent of agencies on anaverage of five times a year.However, the manager maintains fre-quent communications with the superintendent of agencies' office inNew York. There appears to be no transfer of agents among the dis-trict offices, and there is no business or social contact among theseagents except on the district office level.Also, bidding for job open-ings is confined to the district office.s Quaker CityLifeInsurance Company,134 NLRB 960(Members Rodgers and Leedomdissenting).*The parties have agreed to exclude the managers and assistant managers from theunit, apparently on the theory that they are supervisors within the meaning of the Act. METROPOLITAN LIFE INSURANCE COMPANY515On the basis of the foregoing, and the entire record, we find thatthe individual district office is in effect a separate administrative en-tity through which the Employer conducts its business operations, andtherefore is inherently appropriate for purposes of collective bargain-ing.In reaching this conclusion, we rely particularly upon the factthat each such office is a complete, self-contained operating unit; thatthere is a substantial distance between the district offices here involvedand the home office; that each office is in certain respects autonomousin its day-to-day operations ; that there is separate, immediate super-vision in each such office ; and that there is no transfer or interchangeamong offices."Although we have found that the individual districtoffices may constitute separate appropriate units, we do not believe thatsuch a finding should preclude the grouping of such offices where suchgrouping is justified by cogent geographic considerations.There-fore, as the Petitioner is seeking a unit comprising all of the Em-ployer's offices in a separate and distinct geographic area in the cityof Cleveland, Ohio, and as there is no recent history of collectivebargaining and no union seeks a broader unit, we find that such aunit may be appropriate for purposes of collective bargaining.'Accordingly, we find that the following employees of the Employer'sdistrict offices located in the metropolitan Cleveland, Ohio, area, in-cluding Brookside, Shaker Heights, Cuyahoga, Forest City, East SideOffice, Euclid, Harvard, Lakewood, and West Side, constitute a unitappropriate for collective bargaining purposes within the meaning ofSection 9 (b) of the Act :All canvassing, regular and office account agents of the Employerselling industrial life insurance and other forms of insurance soldby the Employer, excluding independent agents, retired agents, Metro-politan Insurance consultants, managers, assistant managers, cashiers,clerical employees, secretaries, professional employees, guards, watch-men, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and LEEDOM,dissenting:InQuaker City Life Insurance Company,134 NLRB 960, we ex-pressed our disagreement with the majority's decision to abandon theprinciple adopted by the Board 18 years ago inMetropolitan Life In-surance Company,56 NLRB 1635, of avoiding the setting up of unitsof insurance agents less than statewide in scope.We adhere to thisposition, and, for such reason alone, we would dismiss the instantpetition.5 Quaker City Life Insurance Company, supra; American Linen Supply Co,Inc.,125,NLRB 9936Cf.The Great Atlantic and Pacific Tea Company,Inc,128 NLRB 342.6 623 53-63-vol 138-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from our basic disagreement with our colleagues' abandon-ment of the principle first announced in theQuaker Citycase, we donot believe that the unit sought by the Union here is appropriate.Theunit sought, and the one which our colleagues are finding appropriate,consists of the debit agents employed in nine different district officeslocated in the Greater or Metropolitan Cleveland, Ohio, area. It seemsclear that the only justification for this finding is the geographic loca-tion of the offices.We believe this to be no reason for granting thisunit.As the majority notes, each of these different district officesoperates independently of another, the debit agents in each have sep-arate, immediate supervision, there is no contact among the debitagents of the different offices either on a business or social level. Inour view, the debit agents in these different offices do not have a com-munity of interest with respect to the unit sought.Thus the unitwhich the majority finds appropriate appears to be based upon theUnion's extent of organization of these debit agents.For the foregoing reasons, we would dismiss the instant petition.Inland Motor Corporation of VirginiaandDistrict 50, UnitedMine Workers of America.Case No. 5-CA-1735. September 10,1962DECISION AND ORDERPursuant to a Decision and Direction of Election issued by theBoard on December 31, 1959 (Case No. 5-RC-2952, not published inNLRB volumes), an election was conducted on January 27, 1960,among the Employer's Radford, Virginia, employees.Of the 53eligible voters, 50 cast valid ballots, of which 25 were for and 22 wereagainst the Union.There were also three ballots challenged by theUnion on the ground that the challenged voters were supervisors.As the challenges were sufficient in number to affect the results ofthe election, the Regional Director investigated them.On February29, 1960, he issued his report on challenges in which he recommendedthat the challenges to Wagner's and McCoy's ballots be overruledupon the ground that they were not supervisors, and that the chal-lenge to Schwichtenberg's ballot be sustained as he was a supervisor.He recommended further that the ballots of Wagner and McCoy notbe opened and counted as their votes could not affect the outcome ofthe election and that the Union be certified as collective-bargainingrepresentative.The Employer filed timely exceptions to the RegionalDirector's recommendation that the challenge to Schwichtenberg'sballot be sustained and the Union certified, and requested a hearing.On May 3, 1960, the Board issued a Supplemental Decision andCertification of Representatives (not published in NLRB volumes)138 NLRB No. 66.